Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon , “Discussion on efficient discovery”, 3GPP TSG RAN WGI Meeting #89 R1-1707038, Hangzhou, China, 15-19 May 2017, hereinafter “Huawei”, in view of Jeong et al. (U.S. PG-Publication # 2015/0326492), and in view of Ro et al. (U.S. PG-Publication # 2016/0278120). 


           Consider claim 1, Huawei et al. clearly disclose a terminal that communicates with another user device by beamforming in a first frequency and a second frequency different from the first frequency (section 2.1 (discovery narrowbands/associated communication narrowbands)), the terminal comprising: 
           a receiving unit configured to receive a first sensing signal in the first frequency (Section 2.1 (discovery narrowbands)); 
           However, Huawei et al. do not specifically disclose information indicating a resource location on a radio frame. 
           In the same field of endeavor, Jeong et al. clearly show: 
           a control unit configured to select a resource in the second frequency used for transmission (fig. 2A, par. 44 (the MSs 210 and 212 perform signal sensing for resource reservation channels 202a, 204a and 206a on which availability of their associated sub -frames is marked or perform signal sensing for data transmission resources themselves in the sub -frames)), 
           based on a resource location on a radio frame in which the first sensing signal is provided (par. 44 (The resource reservation channels 202a, 204a and 206a are located just before their associated sub -frames 202, 204 and 206)), or 
           based on information contained in the first sensing signal, the information indicating a resource location on a radio frame in the second frequency (par. 45 (The second MS 212 determines whether there is a resource reservation signal of another MS in the resource reservation channel 204a. When it is determined there is no resource reservation signal of another MS in the resource reservation channel 204a, the second MS 212 transmits a resource reservation signal in a subsequent particular time (such as the next resource reservation channel 206a) and sends a message including the data in the subsequent sub -frame 206)); and 
          a transmitting unit configured to perform data transmission in the second frequency by using the selected resource (par. 45 (When it is determined there is no resource reservation signal of another MS in the resource reservation channel 204a, the second MS 212 transmits a resource reservation signal in a subsequent particular time)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a terminal that communicates with another user device by beamforming, as taught by Huawei, and show information indicating a resource location on a radio frame, as taught by Jeong, so that data transmission can be improved.

           In the same field of endeavor, Ro et al. clearly show transmission in the frequency selected (fig. 7, par. 55 (FIG. 7 illustrates a diagram showing an example of a frame structure when a channel sensing signal contains information regarding transmission frequency resources)).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a terminal that communicates with another user device by beamforming, as taught by Huawei, show information indicating a resource location on a radio frame, as taught by Jeong, and show transmission in the frequency selected, as taught by Ro,  so that data transmission can be improved.
 







          Consider claim 5, and as applied to claim 1 above, Huawei et al. clearly disclose the terminal as described.
          However, Huawei et al. do not specifically disclose selecting the resource in the second frequency used for transmission based on received power.
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the control unit is configured to select the resource in the second frequency used for transmission, 
          based on received power of the first sensing signal on a single resource in the radio frame in which the first sensing signal is provided (par. 103 (FIG. 4 is a diagram for explaining a method for configuring SL resources for V2X transmission. In reference to FIG. 4, it may be possible to configure multiple SL resources pools for V2X transmission in order for an in-vehicle terminal which wants to transmit V2X information to select an SL resource pool to use for signal transmission based on the reference signal received power (RSRP) of the base station)), or 
         based on average received power of the first sensing signal on multiple resources in the radio frame in which the first sensing signal is provided. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a terminal that communicates with another user device by beamforming, as taught by Huawei, and show selecting the resource in the second frequency used for transmission based on received power, as taught by Noh, so that data transmission can be improved.



         Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon , “Discussion on efficient discovery”, 3GPP TSG RAN WGI Meeting #89 R1-1707038, Hangzhou, China, 15-19 May 2017, hereinafter “Huawei”, in view of Jeong et al. (U.S. PG-Publication # 2015/0326492), and Ro et al. (U.S. PG-Publication # 2016/0278120), and in view of Yang et al. (U.S. PG-Publication # 2017/0373741).


          Consider claim 2, and as applied to claim 1 above, Huawei et al. clearly disclose the terminal as described.
          However, Huawei et al. do not specifically disclose the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission. 
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission (par. 82 (it is assumed that a specific PDCCH is CRC-masked with a radio network temporary identity (RNTI) "A" and information about data transmitted using a radio resource "B" (e.g. frequency location) and using transport format information "C" (e.g. transport block size, modulation scheme, coding information, etc.) is transmitted in a specific DL subframe. Then, the UE monitors the PDCCH using RNTI information thereof. The UE having the RNTI "A" receives the PDCCH and receives the PDSCH indicated by "B" and "C" through information of the received PDCCH)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a terminal that communicates with another user device by beamforming, as taught by Huawei, and show the resource location on the radio frame in which the first sensing signal is provided is associated with the resource location on the radio frame in the second frequency used for the transmission, as taught by Yang, so that data transmission can be improved.

 

          Consider claim 3, and as applied to claim 2 above, Huawei et al. clearly disclose the terminal as described.
          However, Huawei et al. do not specifically disclose the information indicating multiple resource locations on the radio frame in the second frequency. 
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the control unit is configured to select resources in the second frequency used for beam switching or repetitive beam transmission (par. 4 (beamforming)), 
               based on a single resource location on the radio frame in which the first sensing signal is provided, or 
               based on the information contained in the first sensing signal, the information indicating multiple resource locations on the radio frame in the second frequency (par. 450 (the base station 4800 transmits to the 5G-capable terminal 4830 an LTE or 5G resource allocation signal. This signal may be a higher layer signal or a physical layer signal. The LTE or 5G resource allocation signal conveys LTE or 5G resource location information)); and to exclude the selected resources from candidates of resources to be used for transmission on the second frequency par. 530 (the 5G base station has to transmit to the terminal a signal indicating whether the 5G transmission resources are assigned in the UL subframe or the MBSFN subframe); EN: The resources are assigned by the BS). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a terminal that communicates with another user device by beamforming, as taught by Huawei, and show the information indicating multiple resource locations on the radio frame in the second frequency, as taught by Noh, so that data transmission can be improved.






                                             Allowable Subject Matter

 	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       Response to Amendment


            Applicant's arguments filed on 8/12/2021, with respect to claim 1, on pages 4-10 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Huawei does not teach or suggest “selecting a resource in the second frequency used for transmission”. The Examiner has modified the response with a new reference which provides “selecting
a resource in the second frequency used for transmission”. See the above rejections of claim 1, for the relevant interpretation and citations found in Jeong, disclosing the missing limitation.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 2, 2021